Case 2:18-bk-15559-NB   Doc 222-9 Filed 03/04/21 Entered 03/04/21 16:19:46   Desc
                              Exhibit 9 Page 1 of 2




                              EXHIBIT 9
        Case 2:18-bk-15559-NB                                   Doc 222-9 Filed 03/04/21 Entered 03/04/21 16:19:46                                                              Desc
                                                                      Exhibit 9 Page 2 of 2

                            Secretary of State                                                       LLC-12                                       19-C37097
                            Statement of Information
                            (Limited Liability Company)                                                                                           FILED
                                                                                                                                   In the office of the Secretary of State
  IMPORTANT -               Read instructions before completing this form.                                                                 of the State of California

  Filing Fee - $20.00
                                                                                                                                                  JUN 20, 2019
  Copy Fees - First page $1.00; each attachment page $0.50;
              Certification Fee - $5.00 plus copy fees
                                                                                                                                   This Space For Office Use Only
  1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

  SPRKNCDOYCH LLC
  2. 12-Digit Secretary of State File Number                                           3. State, Foreign Country or Place of Organization (only if formed outside of California)
                              199913210050                                               CALIFORNIA
  4. Business Addresses
  a. Street Address of Principal Office -Do notlista P.O. Box                                            City (no abbreviations)                                    Stale   Zip Code
 1439 Marcelina Ave                                                                                  Torrance                                                       CA      90501
  b. Malling Address of LLC, If different than Item 4a                                                   City (no abbreviations)                                    State   Zip Code
 1439 Marcelina Ave                                                                                  Torrance                                                       CA      90501
  c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box       City (no abbreviations)                                    State   Zip Code
 1439 Marcelina Ave                                                                                  Torrance                                                        CA      90501
                                               If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                               must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
  5. Manager(s) or Member(s)                   an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC

                                                                                                     I                             I
                                               has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see Instructions).
  a. First Name, if an individual - Do not complete Item 5b                                                                                                                            Suffix
                                                                                                                                                                                  I
                                                                                                         Middle Name                   LastName
  Diane                                                                                                                             Valine
  b. Entity Name - Do not complete Item 5a


  c.Address
   1439 Marcelina Ave.
                                                                                                     ITorrance
                                                                                                         City (no abbreviations)                                   ICA I90501
                                                                                                                                                                    State   Zip Code


  6.   Service of Process (Must provide either Individual OR Corporation.)
       INDIVIDUAL - Compleie ltems·sa arid.Sb only. Must include agent's full name and California street address.
  a. California Agent's First Name (if agent is not a corporation)                                    Middle Name                  IStarflinger
                                                                                                                                       LastName                                        Suffix
  Peter                                                                                                                                                                           I
  b. Street Address (if agent is not a corporation)-Do not enter a P.O. Box
 621 Rosecrans Ave.
                                                                                                      City (no abbreviations)
                                                                                                     Gardena
                                                                                                                                                                I I Stale
                                                                                                                                                                    CA
                                                                                                                                                                            Zig Code
                                                                                                                                                                               0248
       CORPORATION -·Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent's Name (If agent Is a corporation) - Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 Real Estate
 8. Chief Executive Officer, if elected or appointed
 a. First Name                                                                                        Middle Name                  I                                                   Suffix


                                                                                                                                                                I I I
                                                                                                                                       Las!Name


 b.Address                                                                                            City (no abbreviations)                                       State   Zip Code


 9. The Information contained herein, including any attachments, is true and correct.

   06/20/2019                     Annette Gamer                                                                           Agent
   Date                               Type or Print Name of Person Completing the Form                                    Title                        Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                   r                                                                                             l
Company:
Address:

City/State/Zip:         L                                                                                             J
 LLC-12 (REV 01/2017)                                                                       Page 1 of 1                                           2017 California Secrefaiy of State
                                                                                                                                                    www.sos.ca.gov/business/be
